JANVIER, Judge.
This matter comes before us on motion of plaintiff appellant to remand in order that there may be designated what portions of the record should be incorporated in the transcript.
From the motion it appears that, at various stages before the matter reached this Court, the plaintiff was represented by different attorneys and that, at various times, these attorneys severed their connection with plaintiff and that, therefore, during certain periods he was not represented by counsel, and that, as a result, he was without counsel during the period which was allowed by Rule XXII, section 6, of the Rules of the Supreme Court, which section has now become part of the rules of this Court, and during which designations of the necessary portions of the record must be made, and that, accordingly, no designation of the necessary portions of the record were ever filed by appellant, nor by defendant, City of New Orleans.
In opposition to the motion counsel for the City of New Orleans shows that when the decision of the Civil Service Commission was rendered, notice thereof was sent by registered mail to plaintiff and his then counsel.
*101We see no reason to grant plaintiff an opportunity to designate the necessary portions of the record since he failed to comply with the rule referred to.
The motion to remand is overruled.
Motion overruled.